NUMBER 13-07-691-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


  IN RE: HOGAN FAMILY TRUST III AND CHRISTOPHER A. HOGAN


                      On Petition for Writ of Mandamus


                        MEMORANDUM OPINION

                Before Justices Rodriguez, Garza and Vela
                  Memorandum Opinion by Justice Vela

      Relators, Hogan Family Trust III and Christopher Hogan (“Hogan Family”), file this

petition for writ of mandamus complaining of an order denying their motion to transfer

venue to Cameron County. We conditionally grant the petition.




                                    I. Background
       Ignacio Ruiz, plaintiff in the trial court and real party in interest in this action, filed

suit in Hidalgo County against the Hogan Family and Connie Zamora alleging fraud, cloud

on title, and slander of title with respect to the transfer of real property located in Cameron

County.

       The pleadings state that in March 2001, Gregorio Zamora, who is not a defendant

in the case below, purportedly conveyed real property in Cameron County to Ruiz by

warranty deed. On January 28, 2002, Ruiz purportedly conveyed the property back to

Gregorio Zamora by special warranty deed. Ruiz asserts that this particular transaction

was fraudulent because he did not convey the property back to Gregorio Zamora.

Thereafter, Gregorio Zamora conveyed the property, by warranty deed with vendor’s lien,

to Christopher Hogan, who transferred the property to the Hogan Family Trust III in 2003.

Ruiz’s claim with regard to the 2002 transfer is that Connie Zamora, a relative of Gregorio

Zamora, fraudulently notarized the deed transferring the property from Ruiz back to

Gregorio Zamora.

       In 2007, Ruiz filed suit against the Hogan Family and Connie Zamora in Hidalgo

County, alleging that the conveyance of the property back to Gregorio Zamora on January

28, 2002, was invalid. Connie Zamora has not answered the lawsuit. Ruiz asserted that

venue was proper pursuant to sections 15.002(a) and 15.017 of the Texas Civil Practice

& Remedies Code. TEX . CIV. PRAC . & REM . CODE ANN . §§ 15.002 (a), 15.017 (Vernon

2002). Section 15.002(a), a permissive venue provision, establishes venue in the county

in which all or a substantial part of the events or omissions giving rise to the claim

occurred, in the county of the defendant’s residence at the time the cause of action

accrued, in the county of the defendant’s principal place of business or, alternatively, in the

                                               2
county where the plaintiff resided at the time of the accrual of the cause of action. Id.

Section 15.017 is a mandatory venue provision in cases involving libel, slander or invasion

of privacy. Id.

       The Hogan Family specifically denied the venue facts urged by Ruiz. Thereafter,

they filed a motion to transfer venue, arguing that venue was proper in Cameron County

pursuant to section 15.011 of the Texas Civil Practices and Remedies Code, a mandatory

provision. See Tex. CIV. PRAC . & REM . CODE ANN . § 15.011 (Vernon 2002). This section

requires lawsuits for recovery of real property and to quiet title to real property to be filed

in the county where all or part of the property is located. Id.

       Ruiz argued at the venue hearing that the suit was not one to determine title to

property because title did not pass as the deed given to the Hogan Family by Zamora was

forged. Accordingly, he urges on appeal that section 15.011 does not apply. The trial

court denied the Hogan Family’s motion to transfer venue.

                                    II. Analysis

A. Propriety of Granting Extraordinary Relief

       Mandamus is available to enforce a mandatory venue provision. In re Missouri Pac.

R.R., 998 S.W.2d 212, 215 (Tex. 1999); see also In re Momentum Energy Corp., No.13-

07-00013-CV, 2007 WL 881503 at *2 (Tex. App.–Corpus Christi March 23, 2007, orig.

proceeding) (mem. op). The relator must demonstrate that the trial court abused its

discretion, but is not required to show an inadequate remedy by appeal. In re Missouri

Pac. R.R. at 215-16. In mandatory venue actions, the court looks only to whether the trial

court clearly abused its discretion in ruling on the motion.        In re Applied Chemical

Magnesias Corp., 206 S.W.3d 114, 117 (Tex. 2006).

                                              3
B. Venue Allegations

       Ruiz pleaded that venue in Hidalgo County was proper pursuant to sections 15.017

and 15.002(a)of the Texas Civil Practice and Remedies Code. He urged venue pursuant

to section 15.002(a)(1), claiming that all or a substantial portion of the actions taken which

form the basis of the claim occurred in Hidalgo County. He also urged that Defendant

Zamora resides in Hidalgo County, making venue appropriate in that county pursuant to

section 15.002(a)(2). Section 15.002 is a permissive statute which will yield to either

section 15.007 or 15.011, which are both mandatory venue provisions. Wichita County v.

Hart, 917 S.W.2d 779, 781 (Tex. 1996). Mandatory provisions prevail over permissive

ones. See id. at 781; TEX . CIV. PRAC . & REM . CODE ANN . § 15.004 (Vernon 2002).

       A court determines the nature of the suit by looking to the rights asserted in the

plaintiff’s petition and the relief sought. In re Stroud Oil Properties, Inc., 110 S.W.3d 18,

25 (Tex. App.–Waco 2002, orig. proceeding). If it is demonstrated that the court’s

judgment would have some effect on an interest in realty, then the venue of the suit is

properly fixed under the mandatory venue statute. Bracewell v. Fair, 638 S.W.2d 612, 615

(Tex. App.–Houston [1st Dist.] 1982, no writ).

       1. Venue pursuant to 15.017

       Ruiz urges that venue is mandatory pursuant to section 15.017 because he pleaded

a cause of action for slander of title. TEX . CIV. PRAC . & REM . CODE ANN . § 15.017 (Vernon

2002). Section 15.017 provides:

       A suit for damages for libel, slander, or invasion of privacy shall be brought
       and can only be maintained in the county in which the plaintiff resided at the
       time of the accrual of the cause of action, or in the county in which the
       defendant resided at the time of filing suit, or in the county of the residence
       of the defendants, or any of them, or the domicile of any corporate

                                              4
       defendant, at the election of the plaintiff.

       Id.

       Ruiz provides no authority and we have found no Texas cases that have applied

section 15.017 to slander of title cases. This section has been applied generally to

slander, invasion of privacy and defamation cases. See, e.g., In re Jennings, 203 S.W.3d
32, 36-7 (Tex. App.–San Antonio 2006, orig. proceeding). Instead, cases relating to

slander of title and a cloud on title are tried in the county where the property is located.

See, e.g, A.H. Belo Corp. v. Sanders, 598 S.W.2d 7, 8-9 (Tex. App.–Texarkana 1980, no

writ). Logically, cases involving slander of title to property should be filed in the county

where the property is located rather than the county where the plaintiff lives.

       Even if we determined that section 15.017 applied to a slander of title claim, Ruiz

nevertheless failed to meet his burden. Here, the Hogan Family specifically denied that

Ruiz alleged venue facts supporting a claim for slander of title. The burden then shifted

to Ruiz to make a prima facie case of slander of title. TEX . R. CIV. P. 87(3)(a); In re

Missouri Pac. R.R., 998 S.W.2d at 212. While he is not required to provide proof

supporting his claim, he was required to make a prima facie case to support his venue

allegations.

      In order for a party to recover in an action for slander of title, the party must allege

and prove: (1) the uttering and publishing of disparaging words; (2) that they were false;

(3) that they were malicious; (4) that special damages were sustained thereby; and (5) that

the plaintiff possessed an estate or interest in the property disparaged. Williams v.

Jennings, 755 S.W.2d 874, 879 (Tex. App.–Houston [14th Dist.] 1988, writ ref'd). Loss of

a specific sale must also be established. Clark v. Lewis, 684 S.W.2d 161, 163-64 (Tex.

                                              5
App.–Corpus Christi 1984, no writ).

       Hogan specifically denied that Ruiz alleged venue facts supporting a claim for

slander of title. Ruiz failed to address any of the elements of slander of title in his

pleadings. Ruiz did not make a prima facie case pursuant to rule 87(3)(a). His pleadings

do not seek to recover for any defamatory statements made by any defendant resulting in

the loss of a sale of property. Rather, Ruiz’s claim is clear. He asserts that his interest in

the Cameron County property was transferred without his knowledge and consent. He

wants a judgment stating that he is the true owner of the property. Section 15.007 is not

applicable and will not support Ruiz’s claim that Hidalgo County is a county of proper venue.




       2. Venue pursuant to section 15.011

       The Hogan Family Trust moved to transfer venue to Cameron County because the

property at issue is located in that County. Actions for recovery of real property or an estate

or interest in real property, for partition of property, to remove an encumbrance from the title

to real property, for recovery of damages to real property, or to quiet title to real property

shall be brought in the county in which all or a part of the property is located. TEX . CIV.

PRAC . & REM . CODE ANN . § 15.011 (Vernon 2002).                The statute is clear that the

case must be brought in Cameron County if the case is one to quiet title to real property.

In Applied Chemical, the supreme court stated that section 15.011 includes all actions

seeking an “interest in real property.” Applied Chemical, 206 S.W.3d at 118. The court

opined that this suggests a desire on the part of the Legislature to be more inclusive

regarding the types of real property suits subject to mandatory venue.



                                               6
       Ruiz’s suit is, at its core, one to quiet title to real property. His prayer asks that title

to the property be cleared. An action to cancel a deed procured by fraud and vest title to

the realty in the grantor is a suit to quiet title. See Byrd v. Guyler, 310 S.W.2d 747, 749

(Tex. App.–San Antonio 1958, writ dism’d); Hinojosa v. Hinojosa, 294 S.W.2d 910, 911

(Tex. Civ. App.–San Antonio 1956, no writ). Likewise, a suit based on a forged quitclaim

deed is one to remove cloud on title. See Fine v. Scott, 592 S.W.2d 56, 58 (Tex.

App.–Eastland 1979, writ ref’d n.r.e.). Here, although the forgery is a factor in the case, the

issue the trial court will have to determine is which party should be vested with title. The

trial court will have to determine which party has title to the property at issue. As such, the

Hogan Family has established that Ruiz’s claim falls squarely within the mandatory venue

provision set forth in section 15.011.

       At the hearing on the motion to transfer venue, Ruiz urged that section 15.011 did

not apply because he was not trying to recover land, rather he was merely attempting to

invalidate the deed. Ruiz argues that this case is governed by Lichtenstein v. F&M National

Bank of Kaufman, 372 S.W.2d 716 (Tex. Civ. App.–Dallas 1963, no writ). In that case, the

Dallas court said that a suit to set aside a fraudulent transfer brought by a creditor against

the judgment debtor to avoid a judgment creditor is not one for recovery of land. Id. at 718.

In Lichtenstein, the judgment creditor did not claim title to the property. Rather, it sought

to satisfy its judgment, believing that Lichtenstein had transferred property to defraud its

creditors. This case is different. Ruiz admitted that his claim was based on the existence

of a forged deed. The action pleaded is an action to cancel a deed purportedly procured

by fraud and to vest title in Ruiz. The plaintiff, Ruiz, alleges a right to title to the property.

Suits for recovery of land embrace actions wherein a plaintiff alleges a present title. See

                                                7
Ryan Mort. Investors v. Lehmann, 544 S.W.2d 456 (Tex. Civ. App.–Beaumont 1976, writ

dism’d). Here, Ruiz claims title to the property at issue. He is trying to recover land he

claims belongs to him.

       Because Ruiz’s other claims suggest venue pursuant to only permissive sections of

the venue statute and do not support venue remaining in Hidalgo County, we conclude that

the denial of the transfer of venue is a clear and prejudicial error of law necessitating

mandamus relief. See Applied Chemical, 206 S.W.3d at 119; Walker v. Packer, 827
S.W.2d 833, 839 (Tex. 1992). We conditionally grant the petition for writ

of mandamus and direct the trial court to transfer venue to Cameron County. The writ will

issue only if the trial court fails to comply.




                                                     ROSE VELA
                                                     Justice



Memorandum Opinion delivered and
filed this 13th day of March, 2008.




                                                 8